DETAILED ACTION
This office action is a response to an office action filed on 09/29/2020, in which claims 1-20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9 and 15 are rejected under 35 U.S.C 103(a) as being unpatentable over by SEO et al. (hereinafter,” SEO”; provisional version of this application 62,615939 filed on Jan 10/2018).(For citation purpose, examiner has used US 20190140776 A1) in view of Kim et al.(hereinafter, “Kim”; 9414339B2).
In response to claims 1, 9 and 15,
 SEO teaches obtaining, according to a quantity of actually transmitted synchronization signal blocks at least one time-domain resource unit in at least one physical downlink control channel (PDCCH) occasion (paragraph 48, signaling by a base station for CORESET configuration  is read as obtaining by a UE, time and frequency duration is equated to time and frequency resources, paragraph 49, is read as using PDCCH for signaling, paragraph 66, using SS block with BW for CORESET is interpreted as sending synchronization signal blocks with CORESET configuration as explained in paragraph 48), the at least one PDCCH occasion being associated with an actually transmitted synchronization signal block of the actually transmitted synchronization signal blocks (paragraph 49, is read as using PDCCH for signaling, paragraph 66, using SS block with BW for CORESET is interpreted as sending synchronization signal blocks with CORESET configuration); and
receiving a PDCCH for system information on the at least one time-domain resource unit (paragraph 48, signaling by a base station for CORESET configuration is read as receiving by a UE, time duration is equated to time -domain resource unit, paragraph 49, is read as using PDCCH for signaling or receiving).
SEO does not teach explicitly about an apparatus, comprising: at least one processor; and a non-transitory memory coupled to the at least one processor, wherein the non-transitory stores computer-readable instructions that are executable by the at least one processor, the instructions comprising instructions for:
Kim teaches an apparatus, comprising: at least one processor; and a non-transitory memory coupled to the at least one processor, wherein the non-transitory stores computer-readable instructions that are executable by the at least one processor, the instructions comprising instructions for (column 25, line 56 to column 26, line 16 teach these limitations):
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO to use one processor; and a non-transitory memory coupled to the at least one processor, wherein the non-transitory stores computer-readable instructions that are executable by the at least one processor as taught by Kim because it would allow because it would allow using a new carrier type (NCT) frame for reducing signal overhead during communication using cell -specific reference signal. 
Claims 2, 10 and 16 are rejected under 35 U.S.C 103 (a) as being unpatentable over SEO et al. (hereinafter,” SEO”; provisional version of this application 62,615939 filed on Jan 10/2018).(For citation purpose, examiner has used US 20190140776 A1) in view of Kim et al.(hereinafter, “Kim”; 9414339B2) and in further view of LIU et al. (hereinafter “LIU”; CN 110035506)  (for examination purpose, examiner has used English versions of CN 110035506. Both versions describe the same invention. The filing data of CN 110035506 is January/11/2018. Therefore, these arts qualify as a prior art under 35 U.S.C 103 (a)).
In response to claims 2, 10 and 16,
SEO and Kim do not teach explicitly about claims 2, 10 and 16.
LIU teaches wherein the at least one PDCCH occasion is comprised in a system information window (page 4, paragraph 5, using time frequency resource by a network side device is read as using a timing window).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO and Kim for using at least one PDCCH occasion is comprised in a system information window as taught by LIU because it would allow reducing decoding error when a user terminal uses blind decoding for SSB for PDCCH in a time-frequency position in a CORESET. 
Claims 3, 11 and 17 are rejected under 35 U.S.C 103 (a) as being unpatentable over SEO et al. (hereinafter,” SEO”; provisional version of this application 62,615939 filed on Jan 10/2018) (For citation purpose, examiner has used US 20190140776 A1) in view of Kim et al.(hereinafter, “Kim”; 9414339B2) in view of LIU et al. (hereinafter “LIU”; CN 110035506) and in further view of Yu Zheng (hereinafter, “YU”; CN 104904175). (for examination purpose, examiner has used English versions of CN 110035506 and CN 104904175. Both versions describe the same invention. The filing data of CN 110035506 is January/11/2018 and the filing date for CN 104904175 is 09/27/2013. Therefore, these arts qualify as a prior art under 35 U.S.C 103 (a)).
In response to claims 3, 11 and 17,
 SEO, Kim and LIU do not teach explicitly about claims 3, 11 and 17.
Yu teaches wherein a time length of the system information window is 80 ms, 160 ms, 320 ms or 640 ms (page 11, paragraph 2, using greater than 80ms time window for SIB1 teaches this limitation).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO, Kim and LIU to use a time length of the system information window is 80 ms, 160 ms, 320 ms or 640 ms as taught by YU because it would allow because it would allow reducing decoding error when a user terminal uses blind decoding for SSB for PDCCH in a time-frequency position in a CORESET. 


Claim 7 is rejected under 35 U.S.C 103 (a) as being unpatentable over by SEO et al. (hereinafter,” SEO”; provisional version of this application 62,615939 filed on Jan 10/2018).(For citation purpose, examiner has used US 20190140776 A1) in view of Kim et al.(hereinafter, “Kim”; 9414339B2) and in view of GAO et al. (hereinafter, ‘GAO”; 20190297560).
In response to claim 7,
 SEO, Kim do not teach explicitly about claim 7.
GAO teaches wherein the actually transmitted synchronization signal blocks are part or all of candidate synchronization signal blocks (paragraph143, searching is interpreted as transmitted by a base station, searching for synchronization signal correlates with each candidate sequence is read as using synchronization signal blocks are part or all of candidate synchronization signal blocks).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO and Kim to use actually transmitted synchronization signal blocks are part or all of candidate synchronization signal blocks as taught by GAO because it would allow using an initial access procedure to overcome hurdle of transmitting and detecting synchronization signal in a large coverage area. 
Claim 8 is rejected under 35 U.S.C 103 (a)  as being unpatentable over by SEO et al. (hereinafter,” SEO”; provisional version of this application 62,615939 filed on Jan 10/2018).(For citation purpose, examiner has used US 20190140776 A1) in view of Kim et al.(hereinafter, “Kim”; 9414339B2) and in view of PARK et al. (hereinafter, “PARK”; 20200229152).
In response to claim 8,
 SEO, Kim do not teach explicitly about claims 8.
PARK teaches wherein each of the actually transmitted synchronization signal blocks comprises a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast signal (PBCH) (paragraph 80, using NR-PBCH with PSS and SSS along with synchronization signal for a bandwidth teaches this limitation). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO and Kim to use actually transmitted synchronization signal blocks are part or all of candidate synchronization signal blocks as taught by PARK because it would allow using scalable numerology for control and data channel in a new wireless communication system. 
Allowable Subject Matter
Claims 4-6, 12-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20190140776…………paragraphs 48-49 and 66.
20190297560…………paragraph 143.
20200229152…………paragraph 80.
CN 110035506………pages 4 and 13.
CN 104904175………. page 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/ Examiner, Art Unit 2466      




/DIANE L LO/Primary Examiner, Art Unit 2466